Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 1 of 8 PageID #: 11923



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

            Plaintiff,                      Civil Action No. 2:12-CV-00572-JRG

      v.

HENRY SCHEIN, INC., DANAHER
CORPORATION, INSTRUMENTARIUM
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,
LLC, AND DENTAL IMAGING
TECHNOLOGIES CORPORATION,

            Defendants.


                    JOINT SUPPLEMENT TO STATUS REPORT
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 2 of 8 PageID #: 11924



         Pursuant to the Court’s August 20, 2019 Order, Dkt. No. 424, setting a Status Conference

 for August 28, 2019, the parties file this joint submission outlining their positions on “how to best

 schedule this case for trial.” Order, Dkt. No. 424.

 1.      Plaintiff’s Position.

         On January 19, 2018, this Court issued a Third Amended Docket Control Order setting

 trial for May 14, 2018. Dkt. No. 346. On March 2, 2018, the Supreme Court issued a stay pending

 a petition for a writ of certiorari, Dkt. No. 399, and on June 25, 2018, the Supreme Court granted

 the petition for a writ of certiorari and stayed the case pending its decision and judgment, Dkt. No.

 406. The Supreme Court issued its decision on January 8, 2019, and issued its judgment on

 February 11, 2019.

         After the case returned to the Fifth Circuit on remand, that Court ordered supplemental

 briefing and scheduled oral argument. Following oral argument, the Fifth Circuit issued its

 published opinion on August 14 affirming the decision of this Court denying the motion to compel

 arbitration. Although defendants may choose to file a motion for rehearing, there is no reason for

 this Court to countenance any further delay in this matter.

         Because the dates in the Third Amended Docket Control Order have now passed, a new

 Docket Control Order is necessary. Archer proposes the schedule below:

Original Date         Proposed Date      Event
May 14, 2018          January 6, 2020    Trial commences
April 30, 2018        January 6, 2020    Jury Selection
                      December 13,
April 5, 2018                            Final Pretrial Conference
                      2019
                      December 6,        Serve Objections to Exhibit Lists, Witness Lists,
April 2, 2018
                      2019               Deposition Designations and Counter-Designations
                                         File Notice of Request for Daily Transcript or Real Time
                      December 6,        Reporting. If a daily transcript or real time reporting of
April 2, 2018
                      2019               court proceedings is requested for trial, the party or
                                         parties making said request shall file a notice with the



 JOINT SUPPLEMENT TO STATUS REPORT – Page 1
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 3 of 8 PageID #: 11925



                                          Court and e-mail the Court Reporter, Shelly Holmes, at
                                          shelly_holmes@txed.uscourts.gov.
                                          File Joint Pretrial Order, Joint Proposed Jury Instructions
                                          and Form of the Verdict, Responses to Motions in
March 23, 2018       October 18, 2019
                                          Limine, Updated Exhibit Lists, Updated Witness Lists,
                                          and Updated Deposition Designations.
                     September 26,
March 2, 2018                             Initial Pretrial Conference to address pending motions
                     2019


 2.     Defendants’ Position.

        As set forth in the parties’ Joint Status Report, Dkt. No. 423, Defendants respectfully

 contend that it is premature to enter an amended docket control order at this time and request that

 the matter continue to be stayed pending resolution of the appellate process. A continuation of the

 Court’s stay while the Fifth Circuit resolves the Fifth Circuit Appellants’ forthcoming en banc

 petition would not materially prejudice Plaintiff and would conserve both the parties’ and the

 Court’s resources while the appellate process is resolved.

        However, should the Court proceed to enter a docket control order, Defendants’ propose

 the dates set forth below. Defendants arrived at these proposed dates by reviewing the Court’s

 current trial schedule in early 2020 and polling Defendants’ counsel concerning availability for

 trial. Defendants agree with Plaintiffs that an early Initial Pretrial Conference to address the fully-

 briefed motions (e.g. Motions for Summary Judgment, Daubert Motions, and Motions in Limine)

 will be beneficial to the Court and the parties by narrowing and clarifying the issues for pre-trial

 proceedings and, if necessary, trial itself. Although the parties accomplished a great deal prior to

 the Supreme Court entering its stay, quite a bit more remains to be done on such things as exhibits,

 deposition designations, jury instructions, and other pretrial matters. Therefore, Defendants

 propose holding the Initial Pretrial Conference at the outset so that the Parties can fully incorporate




 JOINT SUPPLEMENT TO STATUS REPORT – Page 2
 Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 4 of 8 PageID #: 11926



  the Court’s rulings into these processes, which should result in fewer disputes for the parties and

  the Court to resolve.

                               Proposed Docket Control Order Dates

                                                                 Plaintiff’s       Defendants’
                          Event
                                                              Proposed Date       Proposed Date
Trial commences                                               January 6, 2020     April 13, 2020
Jury Selection                                                January 6, 2020     April 13, 2020
Final Pretrial Conference                                    December 13, 2019    March 11, 2020
Serve Objections to Exhibit Lists, Witness Lists,
                                                             December 6, 2019     January 30, 2020
Deposition Designations and Counter-Designations
File Notice of Request for Daily Transcript or Real
Time Reporting. If a daily transcript or real time
reporting of court proceedings is requested for trial, the
                                                             December 6, 2019     January 30, 2020
party or parties making said request shall file a notice
with the Court and e-mail the Court Reporter, Shelly
Holmes, at shelly_holmes@txed.uscourts.gov.
File Joint Pretrial Order, Joint Proposed Jury
Instructions and Form of the Verdict, Updated Exhibit
                                                             October 18, 2019    December 19, 2019
Lists, Updated Witness Lists, and Updated Deposition
Designations.
                                                               September 26,
Initial Pretrial Conference to address pending motions                           November 14, 2019
                                                                   2019




  JOINT SUPPLEMENT TO STATUS REPORT – Page 3
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 5 of 8 PageID #: 11927



                                         MCKOOL SMITH, P.C.

                                         /s/ Samuel F. Baxter (w/permission)
                                         Samuel F. Baxter
                                         Texas State Bar No. 01938000
                                         sbaxter@McKoolSmith.com
                                         MCKOOL SMITH, P.C.
                                         104 E. Houston, Suite 300
                                         Marshall, Texas 75670
                                         Telephone: (903) 923-9000
                                         Facsimile: (903) 923-9099

                                         Lewis T. LeClair
                                         Texas State Bar No. 12072500
                                         lleclair@mckoolsmith.com
                                         Gary Cruciani
                                         Texas State Bar No. 05177300
                                         gcruciani@McKoolSmith.com
                                         Phillip Aurentz
                                         Texas State Bar No. 24059404
                                         paurentz@McKoolSmith.com
                                         Travis E. DeArman
                                         Texas State Bar No. 24074117
                                         tdearman@McKoolSmith.com
                                         Chelsea A. Priest
                                         Texas State Bar No. 24102375
                                         cpriest@McKoolSmith.com
                                         MCKOOL SMITH, P.C.
                                         300 Crescent Court Suite 1500
                                         Dallas, TX 75201
                                         Telephone: (214) 978-4000
                                         Facsimile: (214) 978-4044

                                         Charles E. Fowler, Jr.
                                         Texas State Bar No. 24083014
                                         cfowler@McKoolSmith.com
                                         MCKOOL SMITH, P.C.
                                         300 W. 6th Street, Suite 1700
                                         Austin, TX 78701
                                         Telephone: (512) 692-8700
                                         Facsimile: (512) 692-8744

                                         ATTORNEYS FOR PLAINTIFF,
                                         ARCHER AND WHITE SALES, INC.
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 6 of 8 PageID #: 11928



                                         /s/ Scott M. Flaherty (w/permission)
                                         James J. Long (pro hac vice)
                                         Scott M. Flaherty (pro hac vice)
                                         Ruvin S. Jayasuriya (pro hac vice)
                                         Jay W. Schlosser (pro hac vice)
                                         Mark G. Schroeder (pro hac vice)
                                         BRIGGS AND MORGAN, P.A.
                                         2200 IDS Center, 80 South Eighth Street
                                         Minneapolis, MN 55402
                                         612.977.8745
                                         612.977.8650 (fax)
                                         jlong@briggs.com
                                         sflaherty@briggs.com
                                         rjayasuriya@briggs.com
                                         jschlosser@briggs.com
                                         mschroeder@briggs.com

                                         Clyde Moody Siebman
                                         Stephanie Rene’ Barnes
                                         SIEBMAN, BURG, PHILLIPS & SMITH LLP
                                         4949 Hedgcoxe Road
                                         Suite 230
                                         Plano, TX 75024
                                         214-387-9100
                                         214-387-9125 (fax)
                                         clydesiebman@siebman.com
                                         stephaniebarnes@siebman.com

                                         ATTORNEYS FOR THE PATTERSON
                                         COMPANIES, INC.

                                         /s/ Paul F. Shuster (w/permission)
                                         Paul F. Schuster
                                         pschuster@lockelord.com
                                         John P. McDonald
                                         jpmcdonald@lockelord.com
                                         Matthew K. Hansen
                                         mkhansen@lockelord.com
                                         LOCKE LORD LLP
                                         2200 Ross Avenue, Suite 2800
                                         Dallas, Texas 75201
                                         Telephone: (214) 740-8000
                                         Facsimile: (214) 740-8800

                                         Colin R. Kass (pro hac vice)
                                         ckass@proskauer.com
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 7 of 8 PageID #: 11929



                                         Stephen Chuk (pro hac vice)
                                         schuk@proskauer.com
                                         PROSKAUER ROSE LLP
                                         1001 Pennsylvania Avenue NW
                                         Washington, DC 20016
                                         Telephone: (202) 416-5865
                                         Facsimile: (202) 416-6899

                                         Barack S. Echols (pro hac vice)
                                         barack.echols@kirkland.com
                                         Richard C. Godfrey, P.C. (pro hac vice)
                                         richard.godfrey@kirkland.com
                                         J. Andrew Langan, P.C. (pro hac vice)
                                         andrew.langan@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle Street
                                         Chicago, Illinois 60654
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200

                                         ATTORNEYS FOR DEFENDANT
                                         HENRY SCHEIN, INC.

                                         /s/ Kenneth L. Racowski (w/permission)
                                         Howard D. Scher (admitted pro hac vice)
                                         Kenneth L. Racowski (admitted pro hac
                                         vice)
                                         BUCHANAN INGERSOLL & ROONEY PC
                                         Two Liberty Place, Suite 3200
                                         50 South 16th Street
                                         Philadelphia, PA 19102
                                         (215) 665-8700
                                         howard.scher@bipc.com
                                         kenneth.racowski@bipc.com

                                         T. John Ward
                                         Claire Abernathy Henry
                                         WARD, SMITH & HILL, PLLC
                                         1507 Bill Owens Parkway
                                         Longview, TX 75604
                                         (903) 757-6400
                                         tjw@wsfirm.com
                                         claire@wsfirm.com

                                         ATTORNEYS FOR DEFENDANT
                                         BENCO DENTAL SUPPLY COMPANY
Case 2:12-cv-00572-JRG Document 425 Filed 08/26/19 Page 8 of 8 PageID #: 11930




                                                    /s/ Jennifer H. Doan
                                                    Robert A. Van Kirk (pro hac vice)
                                                    Jonathan B. Pitt (pro hac vice)
                                                    Liam J. Montgomery (pro hac vice)
                                                    WILLIAMS & CONNOLLY LLP
                                                    725 Twelfth Street, N.W.
                                                    Washington, DC 20005
                                                    Tel: (202) 434-5000
                                                    Fax: (202) 434-5029
                                                    rvasnkirk@wc.com
                                                    jpitt@wc.com
                                                    lmontgomery@wc.com

                                                    Jennifer H. Doan
                                                    Texas Bar No. 08809050
                                                    Joshua R. Thane
                                                    Texas Bar No. 24060713
                                                    HALTOM & DOAN
                                                    6500 Summerhill Rd., Suite 100
                                                    Texarkana, Texas 75503
                                                    Telephone (903) 255-5100
                                                    Facsimile (903) 255-0800
                                                    E-Mail: jdoan@haltomdoan.com
                                                    E-Mail: jthane@haltomdoan.com

                                                    COUNSEL FOR DEFENDANTS
                                                    DANAHER CORP.,
                                                    INSTRUMENTARIUM DENTAL INC.,
                                                    DENTAL EQUIPMENT LLC, KAVO
                                                    DENTAL TECHNOLOGIES, LLC, AND
                                                    DENTAL IMAGING TECHNOLOGIES
                                                    CORPORATION



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). All other counsel of record not deemed to have consented
to electronic service were served with a true and correct copy of the foregoing by certified mail,
return receipt requested, on this 26th day of August, 2019.


                                                    /s/ Jennifer H. Doan
                                                    Jennifer H. Doan
